Exhibit 10.29

1050 Westlakes Drive

Berwyn, PA 19312

Tel (+1) 610 893 9700

Fax (+1) 610 893 9702

Graphic [tel-20200925xex10d29001.jpg]

te.com



September 30, 2020



Kevin Rock



Dear Kevin,



The purpose of this letter agreement is to confirm the changes that will be
taking place with respect to your employment relationship with TE Connectivity
in connection with your decision to retire. Effective October 1, 2020, you will
be stepping out of your roles as President, Industrial Solutions Segment, and
executive officer of TE Connectivity Corporation and its affiliates (the
“Company”). You will remain with the Company as the Interim President and
General Manager for the AD&M business unit until a new General Manager is hired,
onboarded and transitioned. The terms of your employment effective October 1,
2020, are as follows:



Title: Interim General Manager, Aerospace Defense & Marine business unit



Employment Status: Full time, Band 0, reporting to TE Chief Executive Officer



Salary: Your current annualized salary rate will remain in effect.



AIP: You will be eligible to receive an AIP award on a pro-rated basis based
upon your termination date.



LTI Awards: You will not be eligible to receive any further long-term incentive
awards. You will continue to vest in your outstanding long-term incentive awards
during your employment with TE.



Employee Benefits: You will continue to receive all elected benefits at active
employee rates through the term of your employment.





TE Connectivity Ltd.



--------------------------------------------------------------------------------

Duration: As agreed between you and the TE Chief Executive Officer.



Service for Other Companies: You will not be permitted to assume an employment
or consulting position with any other company during the term of your employment
with TE. You continue to be subject to any/all confidentiality, non-compete and
non-solicitation obligations under the terms of the TE Connectivity
Confidentiality and Invention Assignment Agreement previously executed by you in
connection with your employment with TE and the Limited Non-Competition
Agreement previously executed by you upon your acceptance of the terms and
conditions of the Annual Incentive Plan, which agreements (collectively, the
“Surviving Agreements”) remain in full force and effect.



As a result of your stepping out of your role of President, Industrial
Solutions, you will no longer be a Section 16 officer of the Company under U.S.
securities laws and no longer be a member of the Swiss executive management
under the Swiss Code of Obligations. However, since you will continue to have
access to material non-public information regarding TE Connectivity, you will
remain part of the trading window group and you will continue to be notified by
email when the trading window opens and closes.

With the exception of the Surviving Agreements, this letter agreement supersedes
any and all prior employment agreements including your Executive Employment
Agreement dated December 15, 2015, which shall terminate effective October 1,
2020, unless earlier terminated pursuant to its terms.





Please sign below to signify your agreement.



Sincerely,



/s/ Tim Murphy





Timothy Murphy

SVP, Chief Human Resources Officer





ACCEPTED:





/s/ Kevin Rock

Kevin RockDate: September 30, 2020

2



--------------------------------------------------------------------------------